IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1579-04


JOSEPH DANIEL PARSONS, Appellant




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

FALLS COUNTY



 Per curiam.

O R D E R  



 A jury convicted Appellant of aggravated assault and assessed punishment at
confinement for seven years.  The court of appeals affirmed the conviction on June 23, 2004. 
Parsons v. State, No. 10-03-00007-CR (Waco, delivered June 23, 2004).  On July 20, 2004,
Appellant timely filed his petition for discretionary review in the court of appeals.  See
Tex.R.App.P. 68.2.  On August 18, 2004, the court of appeals withdrew its opinion, but
failed to issue another opinion in its place.  On September 8, 2004, the court of appeals
issued another opinion, again affirming the conviction. Parsons v. State, No. 10-03-00007-CR (Waco, delivered September 8, 2004).   The dissent noted that the court of appeals did
not have jurisdiction to issue the second opinion because it was not timely under
Tex.R.App.P 50. 
	The court of appeals' opinion issued on September 8, 2004, was untimely under Rule
50 because it was issued more than 30 days after Appellant's petition for discretionary review
had been filed.  See Ex parte Brashear, 985 S.W.2d 460 (Tex.Crim.App. 1998); Garza v.
State, 896 S.W.2d 192 (Tex.Cr.App. 1995).  Accordingly, the court had no jurisdiction to
issue that opinion.  Therefore, the court of appeals' opinion issued on September 8, 2004, is
ordered withdrawn, and the original judgment and opinion of the Court of Appeals that
issued on June 23, 2004, are reinstated.  With this understanding, Appellant's original petition
for discretionary review is granted.


Delivered February 2, 2005
Publish